Case: 1:19-cv-02519-JG Doc #: 118-1 Filed: 10/06/20 1 of 5. PageID #: 4186



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                            :
  LEONARD MAZZOLA,                                                          :
                                                                            :   CASE NO. 1:19-cv-02519
                         Plaintiff,                                         :
                                                                            :
             vs.                                                            :   OPINION & ORDER
                                                                            :   [Resolving Docs. 86, 87, 93, 94]
  ANTHONY TOGLIATTI, et al.,                                                :
                                                                            :
                         Defendants.                                        :
                                                                            :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Plaintiff Leonard Mazzola worked 24 years as a police officer in Independence,

  Ohio. 1 With this lawsuit, he brings First Amendment retaliation claims against Defendants

  Togliatti, Kilbane, and O’Brien, in their capacities as public employees, and against

  Defendant City of Independence. 2 Plaintiff also alleges that Defendants Togliatti, Kilbane,

  and O’Brien violated his civil rights under Ohio law. 3

             Magistrate Judge Jonathan Greenberg made recommendations on several discovery

  motions, 4 to which Defendants objected. 5

             For the reasons stated below, this Court OVERRULES Defendants’ Objections and

  ADOPTS the Magistrate Judge’s Report and Recommendation (“R&R”). The Court GRANTS

  Plaintiff’s Motion to Quash, 6 DENIES Defendants Kilbane, O’Brien, and the City of

  Independence’s Motion to Compel, 7 DENIES Defendants’ requests to extend the discovery


             1
               Doc. 1 at 3.
             2
               Id. at 17, 19.
             3
               Id. at 20.
             4
               Doc. 108 at 1.
             5
               Doc. 110.
             6
               Doc. 86.
             7
               Doc. 94.
Case: 1:19-cv-02519-JG Doc #: 118-1 Filed: 10/06/20 2 of 5. PageID #: 4187

  Case No. 1:19-cv-02519
  Gwin, J.

  deadline and allow supplementary summary judgment briefing, 8 DENIES AS MOOT the

  portions of Defendants’ Motion to Strike relating to the failure to produce the cell phone

  records, 9 and GRANTS Plaintiff’s Motion to Substitute. 10

     I.         Background

          Plaintiff Mazzola alleges that Defendants violated his First Amendment rights when

  they retaliated against him because Defendants believed Plaintiff had given a reporter

  information about the Independence mayor’s police traffic ticket quota. 11 Mazzola claims

  that Defendants investigated him and that he was eventually “forced to retire.”12

          Defendants respond that their actions and investigation were appropriate efforts to

  ensure that “confidential documents remain[ed] confidential, and that public records

  requests [we]re passed through the proper channels.” 13

          The parties contested several discovery motions. Among their disputes, since July

  2020, the parties have battled over Defendants’ subpoena to Verizon seeking Plaintiff’s

  cellphone records from January 1, 2018, to the present. 14

          Defendants also filed a Motion to Strike 15 Plaintiff’s declaration attached to his

  Opposition to Defendants’ Summary Judgment Motion. 16 Defendants argued that Plaintiff’s

  declaration 1) discussed cell phone records that Plaintiff had not produced; 2) “materially


          8
              Id.
          9
          Doc. 87.
          10
           Doc. 93.
        11
           Doc. 1 at 1–2.
        12
           Id. at 1.
        13
           Doc. 5 at 2.
        14
           Doc. 94-1 at 2; Doc. 97 at 1. See also Doc. 86, Doc. 86-1; Doc. 86-2; Doc. 86-3;
  Doc. 86-4; Doc. 86-5; Doc. 86-6; Doc. 86-7; Doc. 86-8; Doc. 86-9; Doc. 94.
        15
           Doc. 87.
        16
           Doc. 85-2.
                                              -2-
Case: 1:19-cv-02519-JG Doc #: 118-1 Filed: 10/06/20 3 of 5. PageID #: 4188

  Case No. 1:19-cv-02519
  Gwin, J.

  altered” Plaintiff’s deposition testimony; and 3) introduced “contradictory hearsay.” 17

  Plaintiff opposes Defendants’ motion to strike and seeks to substitute his declaration with an

  updated version. 18         The substitute version of Plaintiff’s declaration incorporates the

  “cellphone invoice Mr. Mazzola reviewed merely to verify his personal knowledge of the

  precise times of phone calls discussed in the original Declaration.” 19

     II.         Discussion

           The Federal Magistrates Act requires a district court to conduct a de novo review of

  the portions of the R&R to which the parties object. 20 The district court may “accept, reject,

  or modify, in whole or in part, the findings or recommendations made by the magistrate

  judge.” 21

           Defendants make arguments with their Objections to Judge Greenberg’s R&R: First,

  Defendants argue that Plaintiff’s Motion to Quash should be denied. 22 Second, Defendants

  highlight that the R&R goes beyond the scope of this Court’s referral. 23 Third, Defendants

  say that if this Court accepts the R&R, the Motion to Quash should be only partially granted. 24




           17
              Doc. 108 at 2–3 (citing Doc. 87 at 2, 5–7). See also Doc. 96; Doc. 102.
           18
              Doc. 92; Doc. 93.
           19
              Doc. 93 at 1.
           20
              28 U.S.C. § 636(b)(1).
           21
                Id.
           22
                Doc. 110 at 1.
           23
              Id. at 2.
           24
              Id. at 3. On the second issue, Defendants note that this Court’s referral to Judge
  Greenberg only addressed Plaintiff’s Motion to Quash, but they do not provide a reason why
  the Court cannot adopt Judge Greenberg’s recommendations regarding the Motion to Strike
  and the Motion to Substitute. Doc. 110 at 2. The Court will summarily adopt the R&R.
                                              -3-
Case: 1:19-cv-02519-JG Doc #: 118-1 Filed: 10/06/20 4 of 5. PageID #: 4189

  Case No. 1:19-cv-02519
  Gwin, J.

         Federal Rule of Civil Procedure 45 governing subpoenas is “subject to the general

  relevancy standard applicable to discovery under Fed. R. Civ. P. 26(b)(1).” 25 In deciding

  whether to quash a subpoena, the Court can consider “to what extent the information sought

  is relevant, nonprivileged, and crucial to the moving party’s case.”26

         The Court agrees with the R&R; 27 the Court finds that Plaintiff’s phone records after

  he retired are not relevant to the events at issue in this case.

         On this issue, the Defendants argue that the phone records will indicate if Plaintiff

  has been “diligently seeking new employment” because they may show that he

  communicated with the Charlotte Police Department. 28 The possibility that post-retirement

  call records could show that Plaintiff was in contact with another police department and that

  those records could indicate his diligence is too strained to be relevant.




         25
            Laetham Equip. Co. v. Deere and Co., No. 05-CV-10113-BC, 2007 WL 2873981,
  at * 4 (E.D. Mich. Sept. 24, 2007) (internal quotation omitted). See also In re Ohio Execution
  Protocol Litig., 845 F.3d 231, 236 (6th Cir. 2016) (citing Surles v. Greyhound Lines, Inc.,
  474 F.3d 288, 305 (6th Cir. 2007)) (“Parties may seek discovery of any relevant, non-
  privileged information. Fed. R. Civ. P. 26(b)(1). But district courts have discretion to limit the
  scope of discovery when the information sought is overbroad or unduly burdensome. . . .
  ‘Although a plaintiff should not be denied access to information necessary to establish her
  claim, neither may a plaintiff be permitted to go fishing and a trial court retains discretion to
  determine that a discovery request is too broad and oppressive.’”); Hendricks v. Total Quality
  Logistics, LLC, 275 F.R.D. 251, 253 (S.D. Ohio 2011) (noting that although “Rule 45 does
  not list irrelevance or overbreadth as reasons for quashing a subpoena,” “[c]ourts . . . . have
  held that the scope of discovery under a subpoena is the same as the scope of discovery
  under Rule 26.”).
          26
              Cleveland Clinic Health Sys.–E. Region v. Innovative Placements, Inc., No. 1:11-
  cv-2074, 2012 WL 187979, at *2 (N.D. Ohio Jan 23, 2012) (quoting Bogosian v.
  Woloohojian Realty Corp., 323 F.3d 55, 66 (1st Cir. 2003)).
          27
             Doc. 108 at 6.
          28
             Doc. 110 at 2. See also Doc. 86-5 (“Mr. Mazzola has produced records showing
  that he applied for jobs and worked since April 2019. And he is working now.”).
                                                -4-
Case: 1:19-cv-02519-JG Doc #: 118-1 Filed: 10/06/20 5 of 5. PageID #: 4190

  Case No. 1:19-cv-02519
  Gwin, J.

            Defendants’ Objections also argue that the Court should grant Plaintiff’s Motion to

  Quash only in part and permit Defendants to seek cellphone records from May 1, 2018, to

  May 31, 2019. 29 However, Plaintiff’s Motion to Quash sought to quash cellphone records

  just from June 1, 2019, to the present. 30 The Court holds that Defendants’ subpoena should

  be modified to exclude records after May 31, 2019.

     III.         Conclusion

            For these reasons, the Court OVERRULES Defendants’ Objections and ADOPTS the

  Magistrate Judge’s Report and Recommendation.



            IT IS SO ORDERED.



  Dated: October 6, 2020                              s/    James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




            29
                 Doc. 110 at 3.
            30
                 Doc. 86 at 1–2.
                                                -5-
